EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xuechen Ding, Reg. No. L1399 on 09/01/2022.
The application has been amended as follows: 

                  1. A method comprising: receiving, by a receiving device and from a sending device, a data segment of a plurality of data segments, the receiving device being in direct communication with the sending device via a local network; storing, by the receiving device, the data segment in a container of the receiving device, wherein the container prevents access by one or more applications of the receiving device to data stored therein; and removing, upon an expiration of a period of time after receipt of the data segment, the data segment from the container;
disconnecting, based on a timer reaching a threshold value, the receiving device from a local network.
               6. (Cancelled)
              10. A device comprising: one or more processors; and a receiver service module that, when executed by the one or more processors, cause the device to: receive, from a sending device, a data segment of a plurality of data segments, the device being in direct communication with the sending device via a local network; store the data segment in a container of the device, wherein the container prevents access by one or more applications of the device to data stored therein; and remove, upon an expiration of a period of time after receipt of the data segment, one or more data segments from the container;
wherein the receiver service module, when executed by the one or more processors, further cause device to: disconnect, based on a timer reaching a threshold value, the device from a local network.
            14. (Cancelled)
           15. A method comprising: activating, by a receiving device and based on receiving a data segment, a timer, wherein the data segment is received via a local network connection with a sending device; determining, by the receiving device, that the timer has reached a threshold value; and disconnecting, by the receiving device and based on the timer reaching the threshold value, the local network connection with the sending device;
 removing, based on the timer reaching the threshold value, stored data segments from a container, wherein the container prevents access by one or more applications of the receiving device to data stored therein.
       16. (Cancelled)
                           Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-13, 15, and 17-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 10, and 15, generally, the prior art of record, United States Patent No. US 8639625 B1 to Ginter et al. which shows systems and methods for secure transaction management and electronic rights protection; United States Patent Application Publication No. US 20180150414 A1 to Wilson et al. which shows securing stream buffers; United States Patent Application Publication No. US 20170005790 A1 to Brockmann et al. which shows remotely managed trusted execution environment for digital-rights management in a distributed network with thin clients; and United States Patent Application Publication No. US 20160337426 A1 to Shribman et al. which shows a system and method for streaming content from multiple servers, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “wherein the container prevents access by one or more applications of the receiving device to data stored therein; and removing, upon an expiration of a period of time after receipt of the data segment, the data segment from the container; disconnecting, based on a timer reaching a threshold value, the receiving device from a local network”; claim 10: “wherein the container prevents access by one or more applications of the device to data stored therein; and remove, upon an expiration of a period of time after receipt of the data segment, one or more data segments from the container; wherein the receiver service module, when executed by the one or more processors, further cause device to: disconnect, based on a timer reaching a threshold value, the device from a local network”; claim 15: “determining, by the receiving device, that the timer has reached a threshold value; and disconnecting, by the receiving device and based on the timer reaching the threshold value, the local network connection with the sending device;
 removing, based on the timer reaching the threshold value, stored data segments from a container, wherein the container prevents access by one or more applications of the receiving device to data stored therein”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16/223475, filed 12/18/2018, now U.S. Patent No. 11,010,486.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2021, 05/17/2022, and 08/16/2022 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,010,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431